Exhibit 10.2

SUBORDINATION AGREEMENT

This Subordination Agreement (this “Agreement”) is made as of June 27, 2011
between the undersigned creditor (“Creditor”), and Comerica Bank (“Bank”).

RECITALS

A. eGain Communications Corporation (“Borrower”) has requested and/or obtained
certain loans or other credit accommodations from Bank which are or may be from
time to time secured by assets and property of Borrower.

B. Creditor has extended loans or other credit accommodations to Borrower,
and/or may extend loans or other credit accommodations to Borrower from time to
time.

C. In order to induce Bank to extend credit to Borrower and, at any time or from
time to time, at Bank’s option, to make such further loans, extensions of
credit, or other accommodations to or for the account of Borrower, or to
purchase or extend credit upon any instrument or writing in respect of which
Borrower may be liable in any capacity, or to grant such renewals or extension
of any such loan, extension of credit, purchase, or other accommodation as Bank
may deem advisable, Creditor is willing to subordinate: (i) all of Borrower’s
indebtedness and obligations to Creditor (the “Subordinated Debt”), whether
presently existing or arising in the future, including without limitation all of
Borrower’s indebtedness and obligations to Creditor under the convertible
promissory note(s) issued by Borrower to Creditor (collectively, the
“Subordinated Note”) to all of Borrower’s indebtedness and obligations to Bank;
and (ii) all of Creditor’s security interests, if any, to all of Bank’s security
interests in the Borrower’s property. Notwithstanding the foregoing or anything
to the contrary contained in this Agreement, Bank and Creditor acknowledge and
agree that any equity securities (collectively, the “Equity Securities”),
including any shares of Borrower’s common stock or preferred stock, issued by
Borrower to Creditor in connection with or as a result of the conversion of the
Subordinated Note under the terms of the Subordinated Note and related documents
(collectively, the “Subordinated Debt Documents”) shall not be deemed
“Subordinated Debt” for purposes of this Agreement.

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

1. Creditor subordinates to Bank any security interest or lien that Creditor may
have in any property of Borrower. Notwithstanding the respective dates of
attachment or perfection of the security interest of Creditor and the security
interest of Bank, the security interest of Bank in the Collateral, as defined in
that certain Loan and Security Agreement between Borrower and Bank, dated as of
June 27, 20111 (as amended, restated, supplemented or replaced from time to
time, the “Loan Agreement”), shall at all times be prior to the security
interest of Creditor.

2. All Subordinated Debt is subordinated in right of payment to all obligations
of Borrower to Bank now existing or hereafter arising, together with all costs
of collecting such obligations (including attorneys’ fees), including, without
limitation, all interest accruing after the commencement by or against Borrower
of any bankruptcy, reorganization or similar proceeding, and all obligations
under the Loan Agreement (the “Senior Debt”).

3. Creditor will not demand or receive from Borrower (and Borrower will not pay
to any Creditor) all or any part of the Subordinated Debt, by way of payment,
prepayment, setoff, lawsuit or otherwise, nor will Creditor exercise any remedy
with respect to the Collateral, nor will Creditor commence, or cause to
commence, prosecute or participate in any administrative, legal or equitable
action against Borrower, for so long as any portion of the Senior Debt remains
outstanding. Notwithstanding the foregoing, so long as Bank has received all
payments required under the Senior Debt and provided that no default or event of
default has occurred or is continuing thereunder, Creditor may ask for, demand,
take or receive from Borrower on or after the date that this Agreement is fully
executed and delivered to Bank, payments of principal and interest owing under
the Subordinated Note in an aggregate amount not to exceed (a) Five Million Five
Hundred Thousand Dollars ($5,500,000) prior to Borrower’s next issuance of its
equity securities and (b) after Borrower’s receipt of the proceeds of the
issuance of its equity securities after the date of this Agreement (“Equity
Issuance”), the remaining principal balance of the Subordinated Note, together
with all



--------------------------------------------------------------------------------

accrued and unpaid interest owing thereunder, so long as the source of such
payments are the proceeds of the Equity Issuance, provided that, after giving
effect to any payment of interest or principal under the Subordinated Note, a
default or event of default under the Senior Debt does not occur.
Notwithstanding the foregoing, the Subordinated Note may be converted into
Equity Securities of Borrower on the terms and conditions set forth in the
Subordinated Debt Documents.

4. Other than any Equity Securities received by Creditor in connection with the
conversion of the Subordinated Note, Creditor shall promptly deliver to Bank in
the form received (except for endorsement or assignment by Creditor where
required by Bank) for application to the Senior Debt any payment, distribution,
security or proceeds received by Creditor with respect to the Subordinated Debt
other than in accordance with this Agreement.

5. In the event of Borrower’s insolvency, reorganization or any case or
proceeding under any bankruptcy or insolvency law or laws relating to the relief
of debtors, these provisions shall remain in full force and effect, and Bank’s
claims against Borrower and the estate of Borrower shall be paid in full before
any payment is made to Creditor.

6. For so long as any of the Senior Debt remains unpaid, Creditor irrevocably
appoints Bank as Creditor’s attorney in fact, and grants to Bank a power of
attorney with full power of substitution, in the name of Creditor or in the name
of Bank, for the use and benefit of Bank, without notice to Creditor, to perform
at Bank’s option the following acts in any bankruptcy, insolvency or similar
proceeding involving Borrower:

(i) To file the appropriate claim or claims in respect of the Subordinated Debt
on behalf of Creditor if Creditor does not do so prior to 30 days before the
expiration of the time to file claims in such proceeding and if Bank elects, in
its sole discretion, to file such claim or claims; and

(ii) To accept or reject any plan of reorganization or arrangement on behalf of
Creditor and to otherwise vote Creditor’s claims in respect of any Subordinated
Debt in any manner that Bank deems appropriate for the enforcement of its rights
hereunder.

7. For so long as any of the Senior Debt remains unpaid, Creditor agrees that it
will not object to or oppose (i) the sale of the Borrower, or (ii) the sale or
other disposition of any property of the Borrower, if Bank has consented to such
sale of the Borrower or sale or disposition of any property of the Borrower. If
requested by Bank, Creditor shall affirmatively consent to such sale or
disposition and shall take all necessary actions and execute such documents and
instruments as Bank may reasonably request in connection with and to facilitate
such sale or disposition.

8. Creditor shall immediately affix a legend to the instruments evidencing the
Subordinated Debt stating that the instruments are subject to the terms of this
Agreement. No amendment of the documents evidencing or relating to the
Subordinated Debt shall directly or indirectly modify the provisions of this
Agreement in any manner which might terminate or impair the subordination of the
Subordinated Debt or the subordination of the security interest or lien that
Creditor may have in any property of Borrower. By way of example, such
instruments shall not be amended to (i) increase the rate of interest with
respect to the Subordinated Debt, or (ii) accelerate the payment of the
principal or interest or any other portion of the Subordinated Debt.

9. This Agreement shall remain effective for so long as Borrower owes any
amounts to Bank under the Loan Agreement or otherwise. If, at any time after
payment in full of the Senior Debt any payments of the Senior Debt must be
disgorged by Bank for any reason (including, without limitation, the bankruptcy
of Borrower), this Agreement and the relative rights and priorities set forth
herein shall be reinstated as to all such disgorged payments as though such
payments had not been made and Creditor shall immediately pay over to Bank all
payments received with respect to the Subordinated Debt (other than any Equity
Securities received by Creditor in connection with the conversion of the
Subordinated Note) to the extent that such payments would have been prohibited
hereunder. At any time and from time to time, without notice to Creditor, Bank
may take such actions with respect to the Senior Debt as Bank, in its sole
discretion, may deem appropriate, including, without limitation, terminating
advances to Borrower, increasing the principal amount, extending the time of
payment, increasing applicable interest rates, renewing, compromising or
otherwise amending the terms of any documents affecting the

 

2



--------------------------------------------------------------------------------

Senior Debt and any collateral securing the Senior Debt, and enforcing or
failing to enforce any rights against Borrower or any other person. No such
action or inaction shall impair or otherwise affect Bank’s rights hereunder.
Creditor waives the benefits, if any, of Civil Code sections 2799, 2808, 2809,
2810, 2815, 2819, 2820, 2821, 2822, 2838, 2839, 2845, 2847, 2848, 2849, 2850,
2899 and 3433.

10. This Agreement shall bind any successors or assignees of Creditor and shall
benefit any successors or assigns of Bank. This Agreement is solely for the
benefit of Creditor and Bank and not for the benefit of Borrower or any other
party. Creditor further agrees that if Borrower is in the process of refinancing
a portion of the Senior Debt with a new lender, and if Bank makes a request of
Creditor, Creditor shall agree to enter into a new subordination agreement with
the new lender on substantially the terms and conditions of this Agreement.

11. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one
instrument.

12. This Agreement shall be governed by and construed in accordance with the
laws of the State of California, without giving effect to conflicts of laws
principles. Jurisdiction shall lie in the State of California. THE UNDERSIGNED
ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT
MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES. TO THE EXTENT PERMITTED BY LAW, EACH
PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF ITS, HIS OR HER CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THE MUTUAL BENEFIT
OF ALL PARTIES, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR
AGREEMENT BETWEEN THE UNDERSIGNED PARTIES.

13. JUDICIAL REFERENCE PROVISION.

(a) In the event the Jury Trial Waiver set forth above is not enforceable, the
parties elect to proceed under this Judicial Reference Provision.

(b) With the exception of the items specified in clause (c), below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement or any other document, instrument or agreement
between the undersigned parties (collectively in this Section, the “Comerica
Documents), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the
Comerica Documents, venue for the reference proceeding will be in the state or
federal court in the county or district where the real property involved in the
action, if any, is located or in the state or federal court in the county or
district where venue is otherwise appropriate under applicable law (the
“Court”).

(c) The matters that shall not be subject to a reference are the following:
(i) non-judicial foreclosure of any security interests in real or personal
property, (ii) exercise of self-help remedies (including, without limitation,
set-off), (iii) appointment of a receiver and (iv) temporary, provisional or
ancillary remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
reference provision does not limit the right of any party to exercise or oppose
any of the rights and remedies described in clauses (i) and (ii) or to seek or
oppose from a court of competent jurisdiction any of the items described in
clauses (iii) and (iv). The exercise of, or opposition to, any of those items
does not waive the right of any party to a reference pursuant to this reference
provision as provided herein.

(d) The referee shall be a retired judge or justice selected by mutual written
agreement of the parties. If the parties do not agree within ten (10) days of a
written request to do so by any party, then, upon request of any party, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted. Pursuant to CCP § 170.6, each party
shall have one peremptory challenge to the referee selected by the Presiding
Judge of the Court (or his or her representative).

 

3



--------------------------------------------------------------------------------

(e) The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (i) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (ii) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(iii) report a statement of decision within twenty (20) days after the matter
has been submitted for decision.

(f) The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to “priority” in conducting discovery, depositions may be taken by
either party upon seven (7) days written notice, and all other discovery shall
be responded to within fifteen (15) days after service. All disputes relating to
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.

(g) Except as expressly set forth herein, the referee shall determine the manner
in which the reference proceeding is conducted including the time and place of
hearings, the order of presentation of evidence, and all other questions that
arise with respect to the course of the reference proceeding. All proceedings
and hearings conducted before the referee, except for trial, shall be conducted
without a court reporter, except that when any party so requests, a court
reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.

(h) The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.

(i) If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or justice, in accordance with the California Arbitration Act § 1280 through §
1294.2 of the CCP as amended from time to time. The limitations with respect to
discovery set forth above shall apply to any such arbitration proceeding.

(j) THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND CLAIMS
RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY
A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF ITS OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND FOR THE MUTUAL
BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL APPLY TO ANY
CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF OR IN ANY WAY
RELATED TO, THIS AGREEMENT OR THE OTHER COMERICA DOCUMENTS.

14. This Agreement represents the entire agreement with respect to the subject
matter hereof, and supersedes all prior negotiations, agreements and
commitments. Creditor is not relying on any representations by Bank or Borrower
in entering into this Agreement, and Creditor has kept and will continue to keep
itself fully apprised of the financial and other condition of Borrower. This
Agreement may be amended only by written instrument signed by Creditor and Bank.

 

4



--------------------------------------------------------------------------------

15. In the event of any legal action to enforce the rights of a party under this
Agreement, the party prevailing in such action shall be entitled, in addition to
such other relief as may be granted, all reasonable costs and expenses,
including reasonable attorneys’ fees, incurred in such action.

[Remainder of Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed as of the date first above
written.

 

“Creditor” ASHUTOSH ROY

 

Signature of Ashutosh Roy

[Signature Page to Subordination Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed as of the date first above
written.

 

“Bank” COMERICA BANK By:  

 

Name:  

 

Title:  

 

[Signature Page to Subordination Agreement]



--------------------------------------------------------------------------------

The undersigned approves of the terms of this Agreement.

 

“Borrower” EGAIN COMMUNICATIONS CORPORATION By:  

 

Name:  

 

Title:  

 

[Signature Page to Subordination Agreement]